Case 16-31675   Doc 35   Filed 02/21/19 Entered 02/21/19 15:29:43   Desc Main
                          Document     Page 1 of 11
Case 16-31675   Doc 35   Filed 02/21/19 Entered 02/21/19 15:29:43   Desc Main
                          Document     Page 2 of 11
Case 16-31675   Doc 35   Filed 02/21/19 Entered 02/21/19 15:29:43   Desc Main
                          Document     Page 3 of 11
Case 16-31675   Doc 35   Filed 02/21/19 Entered 02/21/19 15:29:43   Desc Main
                          Document     Page 4 of 11
Case 16-31675   Doc 35   Filed 02/21/19 Entered 02/21/19 15:29:43   Desc Main
                          Document     Page 5 of 11
Case 16-31675   Doc 35   Filed 02/21/19 Entered 02/21/19 15:29:43   Desc Main
                          Document     Page 6 of 11
Case 16-31675   Doc 35   Filed 02/21/19 Entered 02/21/19 15:29:43   Desc Main
                          Document     Page 7 of 11
Case 16-31675   Doc 35   Filed 02/21/19 Entered 02/21/19 15:29:43   Desc Main
                          Document     Page 8 of 11
Case 16-31675   Doc 35   Filed 02/21/19 Entered 02/21/19 15:29:43   Desc Main
                          Document     Page 9 of 11
Case 16-31675   Doc 35   Filed 02/21/19 Entered 02/21/19 15:29:43   Desc Main
                          Document     Page 10 of 11
Case 16-31675   Doc 35   Filed 02/21/19 Entered 02/21/19 15:29:43   Desc Main
                          Document     Page 11 of 11
